El Jtjez Asociado Se. FbaNco Soto,
emitió la opinión ■del tribunal.
Isabel Vázquez, demandante en este caso, era uno de los pasajeros que viajaban en el automóvil propiedad de Gerardo M. García, conducido por él mismo, con el cual chocó el ferrocarril de la demandada en la tarde del 19 de fe-brero de 1920. En la opinión emitida en el recurso núm. 2753, interpretando el pleito seguido por Eamona Morales, otro de los pasajeros que viajaba en dicho automóvil, contra la Central Vannina, se han estudiado todas las cuestio-nes de hecho y legales envueltas en el asunto. Los prin-cipios allí establecidos son aquí enteramente aplicables.
Sólo resta una cuestión distinta a estudiar y a resolver aquí particularmente, a saber: la cuantía de la indemniza-ción. La demandante solicitó cinco mil dólares. Se probó que la demandante recibió, a consecuencia del choque, las siguientes lesiones: una herida incisa contusa algo profunda •en la región fronto parieto temporal del lado derecho; otra herida por desgarre, bastante profunda, en forma de V, abarcando la parte anterior y posterior del tercio me-dio del brazo derecho; otra contusión fuerte con gran equi-mosis en la rodilla izquierda, en su parte externa, y otra contusión en la región del hipocondrio derecho, que por sus consecuencias fué la más grave, ya que quedó después pa-deciendo de atosis del riñón derecho con desviación hacia el izquierdo, lo cual obedece a un traumatismo o choque violento que relaja los ligamentos sostenedores de los ri-ñones. Se probó, además, que como resultado del acei-*218dente su salud quedó quebrantada, sufriendo dolores físi-cos e intensas angustias mentales y pérdidas en sus bienes-
Siendo ello así, no vemos que la suma de cinco mil dó-lares sea exagerada, y en tal virtud debe confirmarse en todas sus partes la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.